 In the Matter of H. C.REAVES, L. H. LANE, FLOSSIE REAVES, KITTYLAMONS,MRS. J.M. REAvEs,MATTIE DAMS, MRS.R. G. REAVES,HUGH G. REAVES, MABLE GLOVER, PEARLKIRK and KITTY LAMONSASTRUSTEE FOR MARY SENTELLE, D/B/A GREENEVILLE MILLINGCOMPANYandUNITED GAS,COKE AND CHEMICAL WORKERS OFAMERICA, C. I. O.Case No. 10-R-1771.-Decided June 13, 1946Suringle& Hardin,by Mr.James A.Hardin,of Greeneville,Tenn.,for the Company.Miss Esther L Demeno,of Knoxville, Tenn., for the Union.Mr. LewisH. Ulman,of counsel to the Board.DECISONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon a petition duly filed by United Gas, Coke and Chemical Workersof America, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of H. C. Reaves, L. H. Lane, Flossie Reaves, Kitty Lamons,Mrs. J. M. Reaves, Mattie Davis, Mrs. R. G. Reaves, Hugh G. Reaves,Mable Glover, Pearl Kirk and Kitty Lamons, as Trustee for Mary Sen-telle, d/b/a Greeneville Milling Company, Greeneville, Tennessee, hereincalled the Company, the National Labor Relations Board on April 11,1946, conducted a prehearing election pursuant to Article III, Section 3,of the Board's Rules and Regulations-Series 3, as amended,' amongthe employees of the Company in the alleged appropriate unit, to deter-mine whether or not they desired to be represented by the Union for thepurposes of collective bargaining.At the close of the election a Tally of Ballots was furnished the par-ties.The Tally showed that there were approximately 7 eligible voters,IBy amendment of November 27, 1945, this Section of the Rules now permits the conductof a secret ballot of employees prior to hearing in cases which present no substantial issue.68 N. L. R B, No 87.613 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that 5 of these eligible voters cast ballots, of which 4 were for theUnion and 1 against it. There were no challenged ballots.Thereafter, pursuant to Article III, Section 10,2 of the Board's Rulesand Regulations-Series 3, as amended, the Board provided for an ap-propriate hearing upon due notice before Louis S. Balkin, Trial Ex-aminer. The hearing was held at Greeneville, Tennessee, on May 3, 1946.The Company and the Union appeared and participated. All parties wereafforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues. The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed. All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGreeneville Milling Company is a partnership with its plant at Greene-ville,Tennessee, where it is engaged in milling grain and selling flour,meal and mill feed. The value of its finished products in the past calendaryear amounted to approximately $100,000, 75 percent of which wasshipped to points outside the State of Tennessee.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.IITHE ORGANIZATION INVOLVEDUnited Gas, Coke and Chemical Workers of America is a labor or-ganization affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees as it urgesthat the unit sought by the Union is inappropriate.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.2As amended November 27, 1945, this Section provides that where the initial hearing isheld after the election all issues,including issues with respect to the conduct of the electionor conduct affecting the election results and issues raised by challenged ballots,shall be heardat such bearing. GREENEVILLE MILLING COMPANYIV.THE APPROPRIATE UNIT615The Company and the Union agree that the Company's production andmaintenance employees, exclusive of clerical and supervisory employees,constitute an appropriate bargaining unit. The Company, however, wouldexclude its millers, Candy Johnson and George Brown, as supervisoryemployees, while the Union would include them within thebargainingunit.In support of its position the` Company introduced into evidence atthe hearing an accident report dated July, 1942 which contained John-son's name in the space designated "foreman," but which was not signedby him. It also maintained that Brown was in charge of the plant dur-ing the day and Johnson at night, and that they had authority to hireand discharge or effectively recommend such action. Furthermore, theCompany adduced evidence purporting to show that on one occasionJohnson had been told to hire someone to help him on the night shift,and on another occasion had given an employee permission to take timeoff ; no evidence of this nature wa- adduced concerning Brown.At the prehearing election, however, Brown and Johnson voted with-out challenge.Moreover, the record discloses that, aside from Brownand Johnson, the Company has only about five employees who are nota part of its managerial force.3 Brown and Johnson are the Company'smillers and are assisted by the other employees. Significantly, Johnsontestified at the hearing that the accident report, introduced into evidenceby the Company, had been prepared without his knowledge and that hetad never been notified, in almost 20 years with the Company, that hewas considered a foreman. While he stated that he received 5 cents anhour more than Brown and the other employees, he attributed this tohis long term of service with the Company; all of his other privilegesare identical with and not greater than those of the otheremployees.In addition, Johnson testified that he had on occasion complained of the"shiftlessness" of some employees but no actionwas takenon his com-plaints.He testified further that he had been told to obtainsomeone tohelp him on two occasions only so that he would not have to shut downat night. On one of these occasions he was completelyunsuccessful, andon the other he had his son help him for a short period. Johnson alsotestified that, except for these two instances, he had notbeentold thathe had authority to hire and discharge or effectively recommend suchaction, and denied that he had ever authorized anyone to take time off.Finally, Johnson testified that Brown's status isthe same as his. Fromthe entire record we are persuaded that Brown and Johnson are notJPartner Flossie Reaves is the Company's bookkeeper and officemanager,PartnerH CReaves, who has often been absentbecause of illness,isgeneralmanager,and Partner L H,Lane is plantmanager. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDvestedwith sufficientindiciaof supervisory authority to warrant theconclusionthat theyfallwithin our usual definition of supervisoryemployees.We find that all production and maintenance employees of the Com-pany,4 excluding clerical employees and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show that theUnion secured a majority of the votes cast, and as no votes were chal-lenged we shall certify the Union as the collective bargaining represen-tative of the employees in the appropriate unit.5PARTICIPATION OF REPRESENTATIVESBy virtue of and pursuant to fhe power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIEDthat United Gas, Coke and Chemical WorkersofAmerica, C. I. 0., has been designated and selected by a majorityof all production and maintenance employees of H. C. Reaves, L. H.Lane, Flossie Reaves, Kitty Lamons, Mrs. J. M. Reaves, Mattie Davis,Mrs. R. G. Reaves, Hugh G. Reaves, Mable Glover, Pearl Kirk, andKitty Lamons as Trustee for Mary Sentelle, d/b/a Greeneville MillingCompany, Greeneville, Tennessee, excluding clerical employees, and allsupervisory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, as their representative fpr the purposesof collective bargaining, and that pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages,hours of employment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.4 IncludingCandyJohnson and George Brown.sAs above indicated,Brown and Johnson voted in the election without challenge.Itwouldappear that the Company is solely interested in a determination by the Board of the preciselimits of the appropriate unit, and that we have not been called upon to dispose of an objectionto the election on the ground that these employees both cast ballots,possibly in favor of theUnion.For even had we found that Brown and Johnson were supervisory employees andassumed that they improperly voted for the Union,in this posture of the case the Unionwould nevertheless have received a majority vote of two out of three valid ballots cast.